By the Court:
The prisoner was convicted of the crime of larceny committed in the alleged stealing of a steer. Upon the trial he introduced the evidence of several witnesses tending to show his good character for honesty, and upon this point asked the Court to give the jury the following instruction:
“ The defendant has given proof of his previous good character for honesty and integrity. This proof of good character, coming as it does in aid of the general presumption of innocence, is no more to be laid out of view by the jury in their deliberations than is the original presumption itself. The good character of the prisoner, when proven, is itself a feet in the case. It is a circumstance tending in a greater or less degree to establish his innocence, and cannot be put aside by the jury in order to ascertain if the other facts and circumstances considered by themselves do not establish his guilt beyond a reasonable doubt.”
*293This instruction was refused and no other given upon the point. The instruction, as asked, appears to have been copied verbatim from the opinion of this Court in the case of the People v. Ashe, 44 Cal. 288, and its refusal was clearly erroneous.
Judgment reversed and cause remanded for a new trial.